PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_00_FR.txt. 41

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1935.
“dle seen TRENTE-CINQUIEME SESSION (EXTRAORDINAIRE)
n° 63.
4 décembre 1935.

COMPATIBILITE DE CERTAINS
DECRETS-LOIS DANTZIKOIS AVEC LA
CONSTITUTION DE LA VILLE LIBRE

Elément international du probleme soulevé par la contestation du

cavactére constitutionnel des décrets du 29 août 1935 (rapport Ishii

du 17 nov. 1920 ; Avis consultatif de la Cour du 4 févr. 1932).

Modifications apportées pay ces décrets au droit pénal antérieu-

rement en vigueur.

Principes de la Constitution de Dantzig: la Ville libre est un

Rechtsstaat (Etat de droit) ; la Constitution tend à garantir les

droits fondamentaux des individus (art. 71, 74, 75 et 79).

Incompatibilité des décrets avec ce dernier principe ainsi qu'avec

les dispositions qui l'expriment.

AVIS CONSULTATIF

Présents : Sir CECIL Hurst, Président; M. GUERRERO, Vice-
Président ; le baron RoLIN-JAEQUEMYNS, le comte
RostTworowsk!i, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, URRUTIA, Jhr. vAN EvsINGA,

MM. Wane, NAGAOKA, juges.
42 A/B 65. — DECRETS-LOIS DANTZIKOIS

La Cour, ainsi composée, a donné l’avis consultatif ci-après :

A la date du 23 septembre 1935, le Conseil de la Société
des Nations a adopté la résolution suivante:

« Le Conseil de la Société des Nations,
Ayant examiné la communication du 7 septembre 1935 par
laquelle le Haut-Commissaire a transmis au Conseil :

a) une pétition, en date du 4 septembre 1935, signée au nom
des membres du parti national-allemand de l’Assemblée popu-
laire de Dantzig, des membres du parti social-démocrate de
l'Assemblée populaire, des membres du parti du Centre de l’As-
semblée populaire et du parti du Centre, qui proteste contre
deux décrets-lois du 29 août 1935 portant amendement au Code
pénal de Dantzig et au Code de procédure pénale de Dantzig ;

b) le texte desdits décrets;

c) une communication en date du 7 septembre 1935 du Sénat
de la Ville libre de Dantzig, contenant les observations du Sénat
sur ladite pétition,

Prie la Cour permanente de Justice internationale de vouloir
bien émettre un avis consultatif sur la question de savoir si
lesdits décrets sont compatibles avec la Constitution de Dantzig
ou si, au contraire, ils violent une des dispositions ou un des
principes de ladite Constitution.

Le Conseil demande à la Cour de lui faire, si possible,
connaître son opinion à temps pour qu'il puisse l’examiner lors
de sa session de janvier 1936.

Le Secrétaire général est autorisé à soumettre cette requête
à la Cour, ainsi que tous documents relatifs à la question, à
donner l'aide nécessaire à l’examen de celle-ci et à prendre, le
cas échéant, des dispositions pour être représenté devant la Cour.»

Conformément à cette résolution, le Secrétaire général de la
Société des Nations a transmis à la Cour, à la date du 27 sep-
tembre 1935, une requête à fin d’avis consultatif conçue dans
les termes suivants :

« À la Cour permanente de Justice internationale.

Le Secrétaire général de la Société des Nations,

en exécution de la résolution du Conseil du 23 septembre
1935 et en vertu de l'autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de Justice
internationale une requête demandant à la Cour de bien vou-
loir, conformément à l’article 14 du Pacte, donner au Conseil
un avis consultatif sur la question qui a été renvoyée à la Cour
par la résolution du 23 septembre 1935 (voir texte ci-joint).

Le Secrétaire général se tiendra à la disposition de la Cour
pour donner l’aide nécessaire à l'examen de l’affaire et prendra,
le cas échéant, des dispositions pour être représenté devant la
Cour. »
43 A/B 65. — DECRETS-LOIS DANTZIKOIS

La requéte a été enregistrée au Greffe de la Cour le 30 sep-
tembre 1935. Il y était joint un certain nombre de documents *
relatifs 4 la pétition du 4 septembre 1935, visée par la résolu-
tion du Conseil en date du 23 du même mois, ainsi qu’à l’atti-
tude adoptée par les autorités de la Société des Nations à
l'égard de cette pétition.

Conformément à l’article 73, n° 1, alinéa 1, du Règlement,
la requête a été communiquée aux Membres de la Société par
l'entremise du Secrétaire général de la Société des Nations
ainsi qu'aux États admis à ester devant la Cour. D'autre part,
le Greffier a, par note datée du 4 octobre 1935, adressée à la
Ville libre de Dantzig, jugée par le Président — la Cour ne
siégeant pas — comme un Etat admis à ester devant la Cour
et susceptible de fournir des renseignements sur la question
soumise pour avis consultatif, la communication spéciale et
directe prévue par l’article 73, n° 1, alinéa 2, du Règlement.

Par une ordonnance rendue le 4 octobre 1935, le Président
de la Cour — celle-ci ne siégeant pas — a fixé au 22 octobre
1935 l'expiration du délai dans lequel un exposé écrit pouvait
être déposé au nom de la Ville libre. La Cour ayant été saisie
d’une demande de prolongation émanant du Sénat de la Ville
libre, ce délai a été prorogé, par ordonnance du 10 octobre
1935, de manière à expirer le 26 octobre. D'autre part, à la
date du 14 octobre 1935, le Greffier a adressé au Secrétaire
général de la Société des Nations une lettre où il le priait, sur
instructions du Président de la Cour, de porter par la voie
appropriée à la connaissance des auteurs de la pétition du
4 septembre 1935 que, s'ils manifestaient le désir d'élaborer
l'exposé contenu dans la pétition, la Cour serait disposée à
recevoir d’eux une note explicative, à la condition que cette
note soit déposée au Greffe au plus tard le 26 octobre 1935.

Dans les délais ainsi fixés, la Cour a reçu un exposé écrit
présenté au nom du Sénat de la Ville libre, ainsi que deux
documents transmis par les pétitionnaires avec la prière de
considérer et de traiter l’ensemble de leur contenu comme
constituant la note explicative visée par la lettre du Greffier
au Secrétaire général du 14 octobre 1935.

Dès le 4 octobre 1935, le Sénat de la Ville libre avait été
informé que la Cour serait disposée à entendre, en audience
publique, un exposé oral présenté en son nom par un représen-
tant dûment autorisé à cet effet. Le Sénat ayant, par la suite,
désigné comme agent M. le professeur Dt Graf Gleispach et
comme conseil M. le professeur Dr Grimm, la Cour a, durant
les audiences des 30 et 31 octobre et du ret novembre, entendu

1 Voir bordereau à l'annexe.

6
44 A/B 65. — DÉCRETS-LOIS DANTZIKOIS

leurs exposés. À la fin de l'audience du 1er novembre, le Pré-
sident a prononcé la clôture des débats oraux sous réserve du
droit, pour la Cour, de demander aux représentants de la Ville
libre des renseignements ou explications ultérieurs ou de s’en
procurer par d'autres moyens mis à sa disposition.

Par lettre datée du 5 octobre 1935, le Sénat de la Ville libre
de Dantzig avait prié la Cour de l’autoriser à désigner un juge
ad hoc pour siéger dans l'affaire. Suivant l'invitation faite au
nom de la Cour, les motifs de cette demande furent exposés
en détail par l’agent de la Ville libre à l’audience du 30 octobre.
Le jour suivant, le Président de la Cour déclara à l'audience
qu'après en avoir délibéré, la Cour avait décidé qu'il n’y avait
pas lieu de faire droit à la demande introduite au nom de la
Ville libre et que cette décision serait formulée dans une ordon-
nance dont la rédaction serait établie ultérieurement. Le texte
de cette ordonnance, qui porte la date du 31 octobre 1935, est
joint en annexe au présent avis consultatif !.

Outre les exposés écrits et oraux signalés ci-dessus, ainsi que
le dossier transmis par le Secrétariat de la Société des Nations,
la Cour a eu devant elle quelques documents transmis par la
Ville libre ou réunis par ses services ?.

Telle est la procédure 4 la suite de laquelle la Cour, se trou-
vant régulièrement saisie, est aujourd’hui appelée à se prononcer.

*
*

A la date du 29 août 1935, le Sénat de la Ville libre adopta
deux décrets, qui furent promulgués le 31 août et qui entrèrent
en vigueur le rer septembre 1935; ces décrets avaient trait
l’un au droit pénal, l’autre au droit de procédure pénale et à
l’organisation judiciaire de la Ville libre.

Le premier article du décret « portant modification de quelques
dispositions du Code - pénal »* peut être exprimé en français
comme suit:

1 Voir p. 32.
? » bordereau à l'annexe.
3 Artikel I — Rechtsschôpfung durch entsprechende

Anwendung der Strafgesetze.
,Die §§ 2 und 2 a des Strafgesetzbuchs erhalten folgende Fassung :

»§ 2. — Bestraft wird, wer eine Tat begeht, die das Gesetz für strafbar
erklärt oder die nach dem Grundgedanken eines Strafgesetzes und nach gesun-
dem Volksempfinden Bestrafung verdient. Findet auf die Tat kein bestimmtes
Strafgesetz unmittelbar Anwendung, so wird die Tat nach dem Gesetz bestraft,
dessen Grundgedanke auf sie am besten zutrifft.

m2 ee we

7
45 A/B 65. —- DÉCRETS-LOIS DANTZIKOIS

« Article premier. — Création du droit en appliquant par
analogie des prescriptions pénales.

Les articles 2 et 2a du Code pénal sont modifiés comme
suit :

Article 2. — Sera puni quiconque commet un acte que la loi
déclare punissable ou qui mérite un châtiment selon l’idée fon-
damentale d’une loi pénale et d'après le sentiment populaire
sain. Si une loi pénale déterminée ne vise pas directement
l’acte, celui-ci sera puni en vertu de la loi dont l’idée fonda-
mentale s'applique le mieux audit acte.

Article 24 — 44.0 4 0 0 0 0 .

Par ailleurs, ce décret ne contient que des dispositions dont
il n’est pas nécessaire de faire état ici.

Avant le 1er septembre 1935, l’article 2, alinéa 1, du Code
pénal applicable à Dantzig était rédigé! dans des termes qui
peuvent être exprimés comme suit en français:

« Article 2. — Un acte n’est punissable que si la peine qui
y est applicable a été déterminée par une loi en vigueur avant
le moment où l'acte a été commis. »

Le décret « portant modification de quelques dispositions du
Code de procédure pénale et de la loi sur l’organisation judi-
ciaire » contient un article premier, qui traite de la « Position
plus libre du juge »; la section [ de cet article, qui s'occupe de
la « Création du droit en appliquant par analogie des prescrip-
tions pénales », comporte un paragraphe a)? qui peut être tra-
duit en français comme suit:

« a) Les dispositions ci-aprés seront insérées dans le Code de
procédure pénale et constitueront l’article 170 a et l’article 267 a.

1,,$ 2. — Eine Handlung kann nur dann mit einer Strafe belegt werden,
wenn diese Strafe gesetzlich bestimmt war, bevor die Handlung begangen
wurde."

2 ,,a) In die Strafprozessordnung werden als § 170 a und als § 267 a folgende
Vorschriften eingefiigt :

,,$ 170 a. — Ist eine Tat, die nach gesundem Volksempfinden Bestrafung
verdient, im Gesetz nicht für strafbar erklärt, so hat die Staatsanwaltschaft
zu priifen, ob auf die Tat der Grundgedanke eines Strafgesetzes zutrifft und
ob durch entsprechende Anwendung dieses Strafgesetzes der Gerechtigkeit zum
Siege verholfen werden kann (§ 2 des Strafgesetzbuchs).

»§ 267 a. — Ergibt die Hauptverhandlung, dass der Angeklagte eine Tat
begangen hat, die nach gesundem Volksempfinden Bestrafung verdient, die
aber im Gesetz nicht für strafbar erklart ist, so hat das Gericht zu prüfen,
ob auf die Tat der Grundgedanke eines Strafgesetzes zutrifft und ob durch
entsprechende Anwendung dieses Strafgesetzes der Gerechtigkeit zum Siege
verholfen werden kann (§ 2 des Strafgesetzbuchs).

»§ 265 Abs. I gilt entsprechend.*

8
46 A/B 65. — DECRETS-LOIS DANTZIKOIS

Article 170 a. — Si un acte qui, d’après le sentiment populaire
sain, mérite un châtiment n'est pas déclaré punissable par la
loi, le ministère public devra examiner si l’idée fondamentale
d’une loi pénale s'applique audit acte et si, en appliquant par
analogie cette prescription pénale, il est possible de contribuer
au triomphe de la justice (art. 2 du Code pénal).

Article 267 a. — Si, au cours de la procédure principale, il
appert que le prévenu a perpétré un acte qui, d’après le senti-
ment populaire sain, mérite un châtiment, mais qui n'est pas
déclaré punissable par la loi, il incombe au Tribunal de s'assurer
si l’idée fondamentale d’une loi pénale s'applique à l'acte et
s’il est possible. en appliquant par analogie cette prescription,
de contribuer au triomphe de la justice (Code pénal, art. 2).

L'article 265, alinéa 1, s'applique de la même manière, »

En même temps que les décrets du 29 août 1935, fut aussi
publié un arrêté portant modification des Prescriptions géné-
rales du Sénat en date du rz octobre 1929, sur les communi-
cations à faire d’office en matière pénale; par l’effet de cet
arrêté, une nouvelle disposition! fut ajoutée, sous le n° 9 a,
auxdites Prescriptions générales; cette disposition peut être
exprimée en français comme il suit:

« Les arrêts qui infligent une peine pour le motif que, selon
l’idée fondamentale d’une loi pénale et d’après le sentiment
populaire sain, l’acte mérite un châtiment (Code pénal, art. 2,
nouvelle rédaction) ; les arrêts où, contrairement aux conclusions
du ministère public, une condamnation a été refusée dans ces
circonstances, ainsi que les arrêts où il a été fait usage de la
subsumption alternative (Code pénal, art. 2 6), doivent être
communiqués au département de la Justice du Sénat en deux
exemplaires (avec exposé des motifs). »

Les décrets précités du 29 août 1935 furent édictés en vertu
de la « Loi destinée à porter remède à la détresse du peuple
et de l'Etat » du 24 juin 1933; cette loi, qui avait été adop-
tée par le Sénat et par la Diète de la Ville libre, fut pro-
mulguée le 26 juin 1933. Dans leurs préambules, les décrets
du 29 août 1:35 invoquent certaines dispositions de la loi dont
il s’agit ?, communément connue sous le nom de « Loi d’autori-
sation » ou « de pleins pouvoirs »; ces dispositions peuvent être
exprimées en français comme il suit:

1,,$ 9 a. — Urteile, in denen Bestrafung erfolgt ist, weil die Tat nach dem
Grundgedanken eines Strafgesetzes und nach gesundem Volksempfinden Bestra-
fung verdient (§ 2 St. G. B. n. F.) oder in denen eine solche Bestrafung
entgegen dem Antrage der Staatsanwaltschaft abgelehnt ist, sowie Urteile, in
denen eine Wahlfeststellung getroffen ist ($ 2 b St. G. B.), sind der Justiz-
abteilung des Senats in 2 Stücken einzureichen (mit Gründen).

2 ,,8 1. — Der Senat der Freien Stadt Danzig wird ermächtigt, auf den
nachstehend angeführten Gebieten im Rahmen der Verfassung und innerhalb
der sich aus § 2 dieses Gesetzes ergebenden Grenzen Massnahmen mit Gesetzes-
kraft zu erlassen, denen der Volkstag hiermit zustimmt.

aoe

9
47

9

A/B 65. — DÉCRETS-LOIS DANTZIKOIS

« Article premier. — Le Sénat de la Ville libre est autorisé,
dans les domaines ci-après indiqués, dans le cadre de la Consti-
tution et dans les limites fixées par l’article 2 de la présente
loi, à prendre des mesures (décrets) ayant force de loi et aux-
quelles la Diète accorde par la présente son approbation.

N

g. Des mesures destinées à améliorer la sécurité et l’ordre
publics.

22. La modification du statut judiciaire, notamment pour ce
qui est de l’organisation et de la compétence des tribunaux
ainsi que des dispositions régissant la présence sur le siège
d’assesseurs sans formation juridique.

. . . . . . . . . . . . . . . . .

25. La modification de Ja procédure civile et criminelle, ainsi
que du droit relatif à la faillite et aux concordats, y compris
les dispositions concernant les frais et droits judiciaires (égale-
ment en ce qui concerne les avocats et notaires). de même que
l’ensemble du droit régissant l’exécution et la saisie.

. Massnahmen zur Erhôhung der 6ffentlichen Sicherheit und Ordnung.

22. Anderung der Gerichtsverfassung, insbesondere bezüglich der Organi-

sation und Zuständigkeit der Gerichte und der Bestimmungen über
die Besetzung mit Laienbeisitzern.

»23. Anderung des Zivil- und Strafprozesses sowie des Konkurs- und

pet

§

Vergleichsrechts einschliesslich der kosten- und gebührenrechtlichen
Vorschriften (auch für Rechtsanwälte und Notare) und des gesamten
Vollstreckungs- und Pfandungsrechts.

,,28. Reform des Strafrechts.

2. — Der Senat darf von der im § 1 bezeichneten Ermachtigung nur

Gebrauch machen zum Zweck

a) der Aufrechterhaltung der Ordnung der Finanzen des Staates, der

nb

Gemeinden und der Gemeindeverbande sowie der 6ffentlich-rechtlichen
Verbande,

) der Behebung finanzieller, wirtschaftlicher, sozialer, kultureller oder poli-

tischer Notstände,

»c) der Erzielung von Ersparnissen,

der Anpassung an die rechtliche Regelung in den Nachbarstaaten,
der Aufrechterhaltung und des Ausbaues der ôffentlichen Ordnung und
Sicherheit,

der Vereinfachung und Fortentwickelung der Verwaltung und der Rechts-
pflege,

,&) der Behebung der Arbeitslosigkeit.

sin diesem Rahmen sind Strafandrohungen zulässig.‘

10
48 A/B 65. — DECRETS-LOIS DANTZIKOIS

28. La réforme du droit pénal.

Article 2. — Le Sénat ne peut se prévaloir de l'autorisation
donnée dans l’article premier que pour les fins suivantes:

a) le maintien de l’ordre dans les finances de l'État, des
communes, des organisations communales, ainsi que des
organisations de droit public ;

b) l'abolition de l’état de détresse d’ordre financier, écono-
mique, social, culturel ou politique ;

)

c) la réalisation d’économies ; .
d) accommodation au droit en vigueur dans les Etats voi-
sins ;
, €) le maintien et le développement de l’ordre et de la sécurité
publics ;

/) la simplification et le développement de l’administration et
de la justice ;
g) Pabolition du chômage.
Dans le cadre ainsi défini, la stipulation de pénalités est per-
mise. »

Avant le 24 juin 1933, des lois déléguant au Sénat certains
pouvoirs législatifs relativement à diverses matières spéciales,
et portant expressément le titre de «loi d’autorisation »,
avaient été promulguées les 29 novembre 1926, 23 janvier 1931,
30 juin 1931, 1er septembre 1931 et 28 juin 1932; des lois,
publiées en 1921 et en 1923, contenaient déjà une autori-
sation donnée au Sénat de légiférer par décret dans certaines
matières.

A la date du 4 septembre 1935, le parti national-allemand,
le parti du Centre et le parti social-démocrate à Dantzig
adressèrent au Haut-Commissaire de la Société des Nations une
pétition, dans laquelle ils soutenaient que les amendements
apportés au Code pénal et à la procédure pénale, en vertu
des décrets et arrêté du 29 août 1935, modifiaient de fond en
comble l'administration de la justice pénale et ouvraient toute
grande la porte à l'arbitraire; l'introduction de ces amende-
ments constituait, selon les pétitionnaires, une violation tant
de l’article 73 que de l’article 74 de la Constitution de la Ville
libre. La pétition conclut en demandant au Haut-Commissaire
d'appuyer les efforts tentés par les pétitionnaires « en vue de
sauvegarder dans la Ville libre de Dantzig un état de choses
conforme à la Constitution et au droit ».

Par une lettre, datée du 5 septembre 1935, le Haut-Commis-
saire invita le Sénat à présenter aussitôt que possible toutes
observations sur la pétition qu'il jugerait désirables.

Le 7 septembre 1935, le Haut-Commissaire fit parvenir au
Conseil de la Société des Nations, avec le texte des décrets et
arrêté du 29 août 1935, celui de la pétition, ainsi que des
observations émanant du Sénat de Dantzig.

II
49 A/B 65. — DÉCRETS-LOIS DANTZIKOIS

Le Conseil s’occupa de la question le 23 septembre 1935, en
méme temps que de deux autres questions relatives a la Ville
libre et touchant la compatibilité avec la Constitution de
Dantzig, soit de certains décrets émis en vertu de la loi pré-
citée du 24 juin 1933, soit de certaines mesures administratives.
Ces dernières questions ont été réglées par le Conseil, mais
celui-ci, à propos de la question soulevée par la publication des
décrets modifiant le droit pénal dantzikois, s’est trouvé en pré-
sence d’un rapport du représentant du Royaume-Uni où il
était fait état de doutes émis, à deux égards, quant au carac-
tère constitutionnel des décrets. Ces doutes portaient, d’une
part, sur le point de savoir si la loi du 24 juin 1933 conférait
véritablement au Sénat le pouvoir de procéder à la réforme
pénale visée par les décrets, et, d’autre part, sur la compati-
bilité de ces décrets, au point de vue de leur teneur, avec les
dispositions de la Constitution qui créent des droits fondamen-
taux en faveur des citoyens de la Ville libre. Le rapporteur
proposa au Conseil, qui accepta, d’adopter la résolution repro-
duite ci-dessus, à l’effet de demander à la Cour un avis consul-

tatif.

%#
* *

La Constitution de la Ville libre occupe une situation parti-
culière au point de vue de ses rapports avec la Société des
Nations. En premier lieu, ainsi qu'il est prévu à l’article 103
du Traité de Versailles du 28 juin 1919, cette Constitution a
été élaborée par les représentants dûment désignés de la Ville
libre d'accord avec un Haut-Commissaire nommé par la Société
des Nations. En second lieu, conformément aux dispositions du
même article du Traité de Versailles, elle a été placée sous la
garantie de la Société. Cette garantie, selon les termes du rap-
port soumis au Conseil par le représentant du Japon, le
vicomte Ishii, le 17 novembre 1920, signifie: « 1° que cette
Constitution doit obtenir l'approbation de la Société des Nations ;
2° que la Constitution ne peut être modifiée qu'avec l’autori-
sation de la Société des Nations, et 3° que la vie constitution-
nelle de la Ville libre de Dantzig doit toujours se conformer
aux stipulations de cette Constitution ».

A cet égard, la Cour peut rappeler l'opinion déjà exprimée
par elle dans son Avis consultatif du 4 février 1932, relatif au
traitement des ressortissants polonais sur le territoire de Dantzig:

« La Société des Nations, en tant que garante de la Consti-
tution, a donc à se préoccuper, non pas simplement du texte
de la Constitution, mais également de la bonne application de
celle-ci. C’est sur la demande de la Société que fut inséré,
dans le texte définitif de la Constitution, l’article 42, qui est
ainsi conçu :

12
50 A/B 65. — DÉCRETS-LOIS DANTZIKOIS

« Le Sénat de la Ville libre doit communiquer à la Société
des Nations, sur sa demande et à tout moment, des infor-
mations officielles sur toutes les affaires publiques de Ja Ville
libre. »

L'objet de cette disposition est clair. Elle est destinée à mettre
la Société en mesure d’exercer ses droits et de s'acquitter de
ses devoirs touchant, entre autres matières, l’application effec-
tive de la Constitution.

De ce qui a été dit ci-dessus, il ressort que la Société des
Nations, en sa qualité de garante de la Constitution de la Ville
libre, a le droit — qu’elle exerce habituellement par l'entremise
du Conseil — aussi bien que le devoir d'intervenir dans le cas
d'une mauvaise application par Dantzig de sa Constitution. »

Encore que l'interprétation de la Constitution de Dantzig soit
essentiellement une question d'ordre interne pour la Ville libre,
il est clair que cette interprétation peut engager la garantie
de la Société des Nations, telle que cette garantie a été inter-
prétée par le Conseil et par la Cour. Il est également clair que,
si la compatibilité avec la Constitution des décrets rendus par
le Sénat est contestée, ce fait soulévera des questions dont la
solution dépend de l'interprétation de la Constitution. Il s’en-
suit qu’une pétition, telle que celle qui a été soumise le
4 septembre 1935 au Haut-Commissaire par certains partis poli-
tiques de Dantzig, met nécessairement en jeu la garantie, par
la Société des Nations, de la Constitution de Dantzig. Ceci
suffit à établir l’existence d’un élément international dans le
problème posé par la pétition qui a abouti à la demande d’avis
du Conseil. Cet élément n’est pas exclu par le fait que, pour
rendre l’avis qui lui est demandé, la Cour devra examiner la
législation interne de la Ville libre, y compris la Constitution
de Dantzig.

*

La question soumise à la Cour est celle de savoir « si les-
dits décrets [c’est-à-dire ceux du 29 août 1935] sont compa-
tibles avec la Constitution de Dantzig ou si, au contraire, ils
violent une des dispositions ou un des principes de ladite Cons-
titution ».

Pour répondre à cette question, on doit comparer, d’une
part, les textes des décrets et, d'autre part, le texte de la
Constitution, ainsi que les principes sur lesquels celle-ci se
fonde et qui sont énoncés dans ses diverses dispositions. La
question que doit examiner la Cour est celle de savoir si les
décrets, tels qu'ils sont rédigés, entrent nécessairement en conflit
avec la Constitution, de telle manière que leur promulgation
constitue déjà une violation de celle-ci et qu'ils ne puissent
trouver application sans violer la lettre ou l’esprit de la Consti-
tution.

13
51 A/B 65. — DECRETS-LOIS DANTZIKOIS

Pour ce qui est des décrets, il convient de faire observer
dés le début que le premier contient douze articles relatifs a
diverses questions de droit pénal, et que le second contient
six articles qui visent la procédure pénale et l’organisation
judiciaire de la Ville libre. Des documents qui ont été soumis
à la Cour, il ressort qu'il s’agit seulement, dans la présente
affaire, de certaines dispositions des deux décrets qui ont trait
au caractère délictueux d’un acte, à savoir l'alinéa 1 de l’arti-
cle premier du premier décret, qui modifie Particle 2 du Code
pénal, et l’article premier du second décret, qui introduit de
nouveaux articles 170 a et 267 a dans le Code de procédure
pénale. Les textes pertinents ont été reproduits ci-dessus. La
Cour se bornera donc à examiner ces dispositions, laissant de
côté le surplus des décrets.

*

Avant d’aborder l’étude des décrets du point de vue consti-
tutionnel, il importe de noter les modifications qu’ils ont appor-
tées au droit pénal de la Ville libre.

Le Code pénal en vigueur à Dantzig, avant la promulgation
des décrets, disposait, à l’article 2, alinéa 1, qu’« un acte n’est
punissable que si la peine qui y est applicable a été détermi-
née par une loi en vigueur avant le moment où l'acte a été
commis ». Cette disposition est l’expression de la double maxime
bien connue: Nullum crimen sine lege, et Nulla pena sine
lege. C'est la loi seule qui détermine et qualifie l'infraction.
C'est Ia loi seule qui édicte la peine. Une peine ne peut être
prononcée dans un cas donné si la loi ne l'a pas édictée pour
ce cas. Une peine édictée par la loi pour un cas donné ne
peut être prononcée pour un autre cas. En d’autres termes, le
droit pénal ne souffre pas d’app ication par analogie.

Le premier décret qui modifie le Code pénal énonce la règle
qu'un acte est punissable : .

1) lorsqu'il est déclaré tel par la loi, et

2) lorsque, selon l’idée fondamentale d’une loi pénale et le
sentiment populaire sain, il mérite un châtiment. Là où aucune
disposition particulière de la loi pénale n'est applicable à l'acte,
celui-ci sera puni en vertu de la loi dont l’idée fondamentale
est celle qui y correspond le mieux.

Le n° x n’appelle ici aucun commentaire. Le n° 2 introduit
une innovation qui mérite un examen approfondi. Là où il n'y
a pas de disposition légale expressément applicable, une per-
sonne peut, selon la nouvelle disposition, être punie si deux
conditions sont réunies: a) l’acte doit mériter un châtiment
selon l'idée fondamentale d’une loi pénale; et 6) Vacte doit
mériter un châtiment selon le sentiment populaire sain.

14
52 A/B 65. — DECRETS-LOIS DANTZIKOIS

La procédure destinée à appliquer cette règle est indiquée
dans le second décret, où les deux conditions précitées sont
énoncées dans l’ordre inverse. C'est-à-dire que le ministère
public (art. 170 a) et le tribunal (art. 267 a), lorsqu'il s’agit
d’un acte qui n'est pas déclaré punissable par la loi, doivent
appliquer en premier lieu le critérium du sentiment populaire
sain, et, s’il est constaté que l'acte mérite un châtiment, doivent
examiner alors si l’idée fondamentale d’une loi pénale exige
également que cet acte soit puni.

L'objet de ces nouvelles dispositions est, dit-on, de permettre
au juge de créer le droit afin de combler une lacune de la
législation pénale. Ceci ressort du titre de l’article premier du
premier décret : « Création du droit [ Rechtsschôüpjung] en appli-
quant par analogie des prescriptions pénales », et de l’article
premier du second décret: « Position plus libre du juge. I.
Création du droit {Rechtsschôpjung] en appliquant par analogie
des prescriptions pénales. »

L'agent de la Ville libre allégue que, grâce à la nouvelle
conception du droit pénal, la justice réelle prendra la place de
la justice formelle, et que désormais la règle sera Nullum
crimen sine pena au lieu de Nullum crimen sine lege et Nulla
pena sine lege. Dans les exposés présentés au nom du Sénat
de la Ville libre, on s’est étendu sur les avantages que présen-
terait la nouvelle idéologie pénale sur l’ancienne. Cette ques-
tion ne concerne pas la Cour. Le seul point dont celle-ci soit
saisie consiste à savoir si les deux décrets violent une des
dispositions ou un des principes de la Constitution.

Selon les deux décrets, une personne peut être poursuivie et
punie non seulement, comme auparavant, en vertu d’une dis-
position expresse de la loi, mais aussi conformément à l'idée
fondamentale d’une loi et au sentiment populaire sain.

Quelle que puisse être la relation entre les deux éléments,
— soit que, comme le suggère la rédaction du décret n° 1,
l’acte à punir doive en tout cas rentrer dans l’idée fondamen-
tale d'une loi et cependant échapper au châtiment s’il n’est
pas condamné par le sentiment populaire sain, soit que, comme
le suggère la rédaction du décret n° 2, l’on doive en premier
lieu prêter attention à la question de savoir quel est l'acte
condamné par le sentiment populaire sain, mais sans entre-
prendre de poursuites ni imposer de peines, à moins que l'acte
ne rentre dans l’idée fondamentale d’une loi pénale quel-
conque, — il est clair que la décision par laquelle un acte est
reconnu ou non rentrer dans l'idée fondamentale d’une loi
pénale et être ou non condamné par le sentiment populaire
sain est laissée à l'appréciation individuelle du juge ou du
ministère public. I] ne s’agit pas d’appliquer le texte de la loi
elle-même, qui, vraisemblablement, sera conçu en termes égale-
ment clairs pour le juge et pour l'accusé. Il s’agit d'appliquer

15
53 A/B 65. -— DÉCRETS-LOIS DANTZIKOIS

ce que le juge ou le ministère public croit conforme à l’idée
fondamentale de la loi, et ce que le juge ou le ministère public
croit être condamné par le sentiment populaire sain. L’appré-
ciation par le juge de ce qu'est l'intention à la base d'une loi
est essentiellement une question d'appréciation individuelle des
faits, et il en est de même de l'opinion du juge quant au point
de savoir ce qui est condamné par le sentiment populaire sain.
Au lieu d'appliquer une loi pénale qui est également claire
pour le juge et pour l'accusé, comme tel était le cas sous le
régime de la loi pénale antérieurement en vigueur à Dantzig,
les nouveaux décrets font naître pour les individus l’éventua-
lité de se voir accusés et punis pour des actes dont la loi ne
leur permettait pas de connaître le caractère délictueux, ce
caractère dépendant entièrement de l'appréciation du ministère
public et du juge. Ainsi, à un régime dans lequel le juge et
l'inculpé pouvaient également connaître et le caractère délic-
tueux de l'acte commis et la peine qui y est attachée, est
substitué un régime où le juge seul les connaîtra.

On ne doit pas oublier non plus qu’une opinion individuelle,
relative à l'intention qui est à la base d’une loi ou à ce que
condamne le sentiment populaire sain, varie selon les hommes.
Le sentiment populaire sain est un élément essentiellement
fuyant et imprécis. Il a été défini par l’agent de la Ville libre
comme « une conviction correspondant aux strictes exigences de
la morale ». Cette définition s'étend à tout le domaine extra-
légal de ce qui est bien et de ce qui est mal selon le code
moral ou les sentiments religieux de chacun. Il s'ensuit que le
sentiment populaire sain peut évoquer des règles de conduite
différentes dans l'esprit de ceux qui doivent, pour agir, se
conformer à ce sentiment. C’est pour ce motif qu’un acte légis-
latif est nécessaire pour fixer les limites précises entre la morale
et la loi. Un prétendu critérium fourni par le sentiment popu-
laire sain, même s’il est associé à la condition prévoyant l’appli-
cation de l'idée fondamentale d'une loi pénale, ne peut donner
aux individus une indication suffisante des limites au delà des-
quelles leurs actes sont punissables.

Pa

Le Conseil ayant demandé si les décrets du 29 août 1935
sont compatibles avec la Constitution de Dantzig ou si, au
contraire, ils violent une des dispositions ou un des principes
de ladite Constitution, il convient de remarquer tout d’abord
qu'une incompatibilité éventuelle entre les décrets et la Consti-
tution peut être due à une ou plusieurs des trois causes sui-
vantes: les décrets peuvent être incompatibles, quant à leur
teneur, avec les articles ou principes de la Constitution ; ils
peuvent dépasser les limites fixées par la loi du 24 juin 1933 à

16
54 AJB 65. -- DÉCRETS-LOIS DANTZIKOIS

l’autorisation accordée au Sénat ; enfin, cette loi elle-même peut
être contraire à la Constitution.

La Cour ne s’occupera pas de ce dernier point, aucune ques-
tion ne lui ayant été expressément posée à cet égard. Quant à
la question de savoir si les décrets se tiennent dans le cadre de
la loi du 24 juin 1933, elle ne se poserait que si la Cour arri-
vait à la conclusion que les décrets ne violent par leur teneur
aucune disposition ni aucun principe de la Constitution ; si un
article ou principe de celle-ci se trouve violé par le contenu
des décrets, cela suffira, en effet, à démontrer que ceux-ci ne
sont pas compatibles avec la Constitution.

C'est pourquoi la Cour abordera la question qui lui a été
posée en se plaçant au point de vue de la teneur des décrets.

Des articles de la Constitution de Dantzig se dégagent cer-
tains principes. On peut relever en premier lieu que la Consti-
tution a doté la Ville libre d’un régime sous lequel tous les
organes de l’État doivent demeurer dans les limites de la léga-
lité (Rechtsstaat, État de droit). En second lieu, on peut signaler
que la Constitution est composée de deux parties dont la pre-
mière, intitulée « Organisation de l'État » (Aufbau des Staates),
a pour objet la structure de l’État, tandis que la seconde pré-
voit, entre autres, une série de « Droits et devoirs fondamen-
taux » (Grundrechte und Grundpflichten). Le libre exercice de
ces droits, dans les limites fixées par la loi, constitue un des
principes de la Constitution de la Ville libre.

Le principe d’après lequel le régime de la Ville libre répond à
celui d’un Etat de droit (Rechisstaat) se manifeste tout d’abord
dans la façon dont le Sénat doit exercer ses fonctions. Assuré-
ment, c'est sous sa propre autorité qu’il dirige l'administration
de l'État et qu'il prend les mesures réglementaires ou autres
destinées à assurer la sécurité et la prospérité de l'Etat ; mais ces
importantes fonctions doivent toujours rester dans le cadre de la
Constitution et des lois (art. 39, sous b et f).

Le caractère d’État de droit (Rechésstaat) apparaît ensuite et
notamment dans la Partie II (art. 71 ef sgg.) de la Constitution,
qui traite des droits et des devoirs fondamentaux. C’est uni-
quement aux droits fondamentaux qu'il y a lieu de s’arréter
dans la présente affaire.

On trouve des prescriptions afférentes a ces droits dans la
plupart des constitutions élaborées depuis le début du xixme siècle.
L’objet de ces prescriptions est de déterminer la position de
Vindividu dans la collectivité et de le doter des garanties jugées
nécessaires pour sa protection vis-à-vis de l’État. C’est dans ce
sens que les mots « droits fondamentaux » (Grundrechte) ont
toujours été compris.

>

17
55 A/B 65. — DÉCRETS-LOIS DANTZIKOIS

La Constitution de Dantzig souligne même d'une façon toute
spéciale l’importance et Vinviolabilité des libertés individuelles
constituées par ces droits fondamentaux. Suivant l’article 71,
« Les droits et devoirs fondamentaux servent de ligne de
conduite et de limite à la législation, à l’administration de la
justice et à l’administration [Verwaltung] dans l’État. » Tous les
organes de l’État dont s'occupe la Partie I de la Constitution
ont donc le devoir de s'inspirer de ces droits fondamentaux
qui, d'autre part, apportent une limite à leur activité.

Un grand nombre des articles de la Partie IT de la Consti-
tution ont pour objet de reconnaître les libertés essentielles
des individus. C’est ainsi que l’article 74 dispose que la liberté
de la personne est inviolable ; que l’article 75 consacre le droit
de libre circulation, de séjour ou d'établissement, d'acquérir
des immeubles et de gagner librement sa vie; que l’article 79
reconnaît la liberté d’exprimer son opinion verbalement, par
écrit ou de toute autre maniére; que les articles 84 et 85
reconnaissent la liberté de réunion et la liberté d’association.
D'une façon générale, cette Partie II de la Constitution couvre
presque tous les aspects de la vie des individus dans le libre
jeu de leur activité tant publique que privée.

D'ailleurs, il ne s’agit pas, dans toutes ces dispositions, de
libertés absolues et illimitées. Dans l’intérêt général de la com-
munauté, la Constitution prévoit que certaines libertés des
individus peuvent étre limitées. Mais c’est uniquement la loi
qui peut apporter une telle limitation. C’est ce qui est dit
dans un grand nombre des articles de la Partie II de la
Constitution, et c’est précisément en quoi réside la garantie de
ces libertés ou droits fondamentaux. Cela apparait particuliére-
ment dans les trois dispositions qui viennent d’étre citées et
qui sont relatives à des manifestations essentielles de la liberté :
liberté individuelle, laquelle « ne peut étre atteinte ou sup-
primée par la puissance publique qu'en vertu de lois» (art. 74);
— liberté de séjour, d’établissement et de circulation, droit
auquel « il ne peut être apporté de limitation que par une
loi » (art. 75) ; — liberté d'opinion, laquelle n’a d’autres limites
que celles fixées par les lois, sans que personne puisse se voir
porter préjudice « pour avoir fait usage de ce droit » (art. 79).

Les représentants de la Ville libre ont soutenu la thèse que
les décrets du 29 août 1935 ne comporteraient aucune viola-
tion de la Constitution de Dantzig, et ceci pour la raison sui-
vante. Les décrets auraient force de loi aux termes de la loi
du 24 juin 1933 même, en vertu de laquelle ils ont été pris;
les articles de la Constitution qui confèrent des libertés aux
individus admettent des restrictions apportées par des lois ; par
conséquent, les restrictions introduites par les décrets du 29 août

18
56 A/B 65, — DÉCRETS-LOIS DANTZIKOIS

1935 auraient été apportées en vertu d'une loi et rempliraient,
dès lors, les conditions posées par la Constitution.

La Cour ne peut pas accepter ce raisonnement. Le mot « loi »,
dans les articles de la Constitution dont il s’agit ici, vise un
acte qui est non seulement un acte législatif, mais dont la
teneur est aussi conforme a la Constitution et qui, notamment,
tient compte des principes qui sont à sa base. Comme, ainsi
que cela a été expliqué ci-dessus, la Cour examine en ce
moment la compatibilité des décrets avec la Constitution, non
au point de vue de leur forme ou de leur base juridique, mais
seulement au point de vue de leur teneur, elle ne s’arrétera
pas à la question de savoir si les décrets remplissent la pre-
mière de ces conditions. Quant à la seconde, la Cour constate
que, parmi les principes que les décrets doivent respecter, se
trouve, comme il a été relevé ci-dessus, celui qui détermine la
position de l'individu en lui reconnaissant certains droits fon-
damentaux (Grundrechte). La prescription selon laquelle une loi
est nécessaire pour limiter les libertés prévues dans la Consti-
tution comporte, par conséquent, que la loi elle-même doit
préciser les conditions dans lesquelles cette limitation des libertés
peut être imposée. S’il en était autrement, c’est-à-dire si la loi
pouvait se borner à donner au juge la faculté de priver une
personne de sa liberté sans préciser les circonstances dans les-
quelles cette privation de liberté pourrait avoir lieu, la loi
pourrait réduire à néant une disposition comme celle de
l’article 74 de la Constitution. Or — ainsi que la Cour l’a déjà
expliqué —, les décrets du 29 août 1935, loin d'apporter ces
précisions, autorisent le juge à priver une personne de sa liberté,
même pour un acte non interdit par la loi, pourvu que le juge
s'appuie sur l’idée fondamentale d’une loi pénale et sur le sen-
timent populaire sain. Ces décrets transfèrent donc au juge une
importante fonction que la Constitution a voulu réserver à la
loi en raison de sa nature intrinsèque et dans le but de placer
la liberté individuelle à l’abri de toute atteinte arbitraire de la
part de la Puissance publique.

I] est vrai qu'en matière pénale une loi n'entre pas tou-
jours elle-même dans tous les détails. En employant des défi-
nitions générales, elle laisse parfois au juge, non seulement le
soin de l’interpréter, mais aussi le soin d’en préciser l'applica-
tion. La question de savoir à quel point cette méthode se
heurte au principe selon lequel les droits fondamentaux ne
peuvent être limités qu’en vertu d'une loi peut être délicate.
Mais il y a des cas où la latitude laissée au juge est trop large
pour qu'on puisse douter qu’elle ne dépasse ces limites. La
Cour se trouve, dans la présente affaire, devant un tel cas.

On peut aborder le problème de la répression de la crimi-
nalité de deux points de vue différents, celui de l'individu et
celui de la communauté. La première manière de voir tend à

19
57 A/B 65. — DÉCRETS-LOIS DANTZIKOIS

protéger l'individu contre l'État : elle a trouvé son expression
dans la maxime Nulla pena sine lege. La seconde tend à pro-
téger la communauté contre le criminel: elle est fondée sur le
concept Nullum crimen sine pena, Les décrets du 29 août
1935 sont conformes à cette seconde manière de voir. La
Constitution de Dantzig est fondée sur l’autre. En effet, cette
Constitution a comme base les droits fondamentaux des indi-
vidus ; certes, ces droits peuvent être limités dans l'intérêt de
la communauté, mais, comme on l’a vu, seulement par une
loi précisant elle-même cette limitation et définissant ainsi la
limite en dehors de laquelle un acte ne peut plus être justifié
comme l'exercice d’une liberté fondamentale et mérite un chà-
timent. Les individus doivent pouvoir se rendre compte d’avance
du caractère licite ou punissable de leurs actes.

En résumé, la Cour estime que les décrets du 29 août 1935
ne sont pas compatibles avec les garanties données aux droits
fondamentaux par la Partie IT de la Constitution de Dantzig
et, notamment, ne sont pas compatibles avec les articles 74,
75 et 79. La Cour estime d’ailleurs que les décrets violent les

principes qui, comme il a été expliqué ci-dessus, se trouvent à
la base de Ia Partie II de la Constitution.

PAR CES MOTIFS,
La Cour,
par neuf voix contre trois,

est d’avis que les deux décrets du 29 août 1935 ne sont pas
compatibles avec la Constitution de la Ville libre de Dantzig,
dont ils violent certaines dispositions et certains principes.

Fait en anglais et en français, le texte anglais faisant foi,
au Palais de la Paix, à La Haye, le quatre décembre mil neuf
cent trente-cinq, en deux exemplaires, dont l’un restera déposé
aux archives de la Cour et dont l'autre sera transmis au
Conseil de la Société des Nations.

Le Président de la Cour:
(Signé) CECIL J. B. Hurst.

Le Greffier de la Cour:

(Signé) A. HAMMARSKJOLD.
20
58 A/B 65, — DECRETS-LOIS DANTZIKOIS

Le comte Rostworowski, M. ANZILOTTI et M. NAGAOKA,
juges, déclarant ne pouvoir se rallier à l'avis donné par la
Cour, et se prévalant du droit que leur confère l’article 71,
alinéa 3, du Règlement, joignent à lavis les opinions indivi-
duelles qui suivent.

(Paraphé) C. J. B. H.
(Paraphé) A. H.

21
59

DÉCLARATION DU COMTE ROSTWOROWSKI

Comte RosTworowsKki, juge, déclare ne pouvoir se rallier
à l'avis consultatif émis, attendu que, dans son opinion, les
deux décrets de 1935 en question, examinés au point de vue
de leur substance, ne sont pas incompatibles avec la Consti-
tution de la Ville libre de Dantzig et ne violent aucune de
ses dispositions ni ne heurtent aucun de ses principes.

En revanche, il considère que les mêmes deux décrets de
1935, envisagés au point de vue de leur forme, se trouvent,
en tant que rendus par le Sénat seul, en contradiction avec
l'article 43, alinéa 1, de la Constitution, lequel exige, en
matières législatives, un vote concordant de l’Assemblée
populaire et du Sénat. — L’exception invoquée par voie de
référence à la loi d'autorisation de 1933 ne lui semble pas
valable, attendu que la loi de 1933 elle-même modifie, en
fait, profondément la vie constitutionnelle de la Ville libre.
N’étant pas autorisée par une disposition appropriée de la
Constitution, elle se présente comme une dérogation inconstitu-
tionnelle que seule l'approbation expresse de la part de la
Société des Nations pourrait ramener sur le terrain légal.
A défaut d’une pareille approbation, la loi de 1933 ne saurait
servir de support suffisant aux décrets incriminés de 1935,
lesquels demeurent ainsi, au point de vue formel, en oppo-
sition avec la Constitution de Dantzig.

(Signé) M. RostTworowskI.

22
